Citation Nr: 1520280	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of Dependency and Indemnity Compensation (DIC) benefits, death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.  He died in November 2010.  The appellant is his former spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2012 decision of the VA Pension Management Center in Milwaukee, Wisconsin.  The VA Regional Office (RO) in Nashville, Tennessee, has jurisdiction over this matter.

The Board notes that the issue on appeal was initially characterized as entitlement to service connection for DIC benefits, death pension, and accrued benefits.  As the agency of original jurisdiction denied the issue based on the determination that the appellant was not a proper claimant, the issue has been recharacterized as reflected on the title page of this decision.

The Veteran's entire claims file, to include the documents contained in the electronic "Virtual VA" system and Veterans Benefits Management System, has been reviewed.


FINDINGS OF FACT

1. The appellant and the Veteran were married in December 1968 and divorced in August 1983. 

2. The appellant and the Veteran did not have an agreement to have a common law marriage subsequent to their divorce on August 1983, and they did not cohabitate continuously until the time of his death.

3. There was no valid marriage between the appellant and the Veteran at the time of the Veteran's death in November 2010.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of DIC benefits, death pension, and accrued benefits, have not been met.  
38 U.S.C.A. §§ 1102, 1304 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.205(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143; VAOGCPREC 5-2004 (June 23, 2004).  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case; therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

II. The Merits of the Claim

The appellant contends that she is the surviving spouse of the Veteran and seeks VA death benefits.

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1102, 1121, 1141, 1304, 1310, 1541 (West 2014); 38 C.F.R. § 3.50(a) (2014).  Consequently, "surviving spouse" status is a threshold requirement for VA death benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage or dissolution of a marriage, provided that the statement contains the date and place of the event and the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2014); 38 C.F.R. § 3.204(a)(1) (2014).  However, VA shall require the types of evidence indicated in §§ 3.205 through 3.211 where the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2) (2014).

Except as provided in 38 C.F.R. § 3.52, "surviving spouse"" means a person whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2014).

The Veteran and the appellant were married in December 1968.  The appellant acknowledges that she and the Veteran divorced in August 1983 after approximately fifteen years of marriage.  The appellant also contends that she did not want to divorce the Veteran.  However, she stated that she and the Veteran never remarried following the divorce.  She and the Veteran "stayed together" for four or five years.  The appellant stated she cared for the Veteran for the last eight months prior to his death. 

VA will recognize common law marriages, see 38 C.F.R. § 3.205(a)(6), so the Board will construe appellant's contention that she cohabited with the Veteran as a claim that the appellant was the Veteran's common law spouse.  However, there is no evidence of record that the Veteran and the appellant lived continuously, or even for a significant portion, during the 28 years from their divorce to the time of the Veteran's death.  Even giving appellant the benefit of the doubt and finding that she and the Veteran lived together, this fact would not establish a valid marriage. 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2014).  The evidence establishes that the Veteran and appellant lived in Tennessee prior to and at the time of his death.  There is no evidence of record that the Veteran resided in any other state since the divorce.  Therefore, the laws of Tennessee apply.  38 C.F.R. § 3.1(j).

Tennessee does not recognize common law marriage.  See, e.g., Lightsey v. Lightsey, 56 Tenn. App. 394, 408, 407 S.W.2d 684, 690 (1966) ("It is settled law in Tennessee that []a common law marriage cannot be contracted within this State.").  Consequently, appellant and the Veteran, even if they lived together and held themselves out as married from 2000 to 2003, could not have been married by common law in Tennessee.

The Board finds that a preponderance of the evidence establishes that the Veteran and the appellant were not validly married, and in fact were divorced, at the time of the Veteran's death in November 2010.  As a result, the appellant does not meet the criteria for entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.  See 38 C.F.R. § 3.50(b) (2014).

Because there was not a valid marriage between the appellant and the Veteran at the time of the Veteran's death, the Board must deny the appeal.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for VA death pension purposes is denied



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


